United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.D., Appellant
and
DEPARTMENT OF JUSTICE, BUREAU OF
PRISONS, Oxford, WI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-675
Issued: October 9, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 6, 2012 appellant filed a timely appeal of an August 10, 2011 merit decision
of the Office of Workers’ Compensation Programs (OWCP) finding an overpayment.1 Pursuant
to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction to consider the merits of the case.
ISSUES
The issues are: (1) whether appellant received an overpayment of compensation in the
amount of $6,387.84 for the period August 26, 2010 through February 12, 2011 for which he was
not at fault; and (2) whether OWCP properly denied waiver of recovery of the overpayment.

1

Appellant requested an oral argument. The Clerk of the Board mailed a letter to appellant to confirm a
continuing desire for an oral argument in Washington, DC. No written confirmation was received; thus the Board
has decided the appeal on the record.
2

5 U.S.C. § 8101 et seq.

On appeal, appellant contested the amount of the overpayment, alleging that OWCP
should have ended his benefits in a timely manner to avoid an overpayment and that interest
should not be collected on the overpayment. He stated that he and his wife maintained separate
households and that her income should not have been considered. Appellant argued that his
Thrift Savings Plan should not have been considered as available to him when determining
waiver of recovery of the overpayment.
FACTUAL HISTORY
This case has previously been before the Board on appeal. On October 31, 2002
appellant, then a 49-year-old correction treatment specialist, filed an occupational disease
alleging that he developed work stress due to his federal employment. OWCP denied his claim
and he appealed to the Board. By decision dated April 26, 2005, the Board found that appellant
had established a compensable factor of employment, error in his termination from work in
November 1999. The Board further found that the medical evidence in the record did not
establish that this factor caused or contributed to his diagnosed emotional condition.3 The facts
and circumstances in the case as set out in the Board’s prior decision are adopted herein by
reference.
Following the April 26, 2005 decision, OWCP accepted appellant’s claim for anxiety
state and major depressive disorder. In a letter dated August 16, 2010, appellant informed
OWCP that beginning August 26, 2010 he would be working as an assistant professor. He
requested that his retirement annuity begin and his OWCP payments cease on August 26, 2010.
OWCP responded on September 24, 2010 and stated that appellant would soon receive an
election of benefits form. In a memorandum dated October 21, 2010, the Office of Personnel
Management (OPM) informed OWCP of his election of retirement benefits effective
August 26, 2010. In a letter dated December 14, 2010, OWCP again stated that appellant would
soon receive an election of benefits form.
Appellant completed a Form CA-1032 on December 24, 2010 and listed his employment
beginning August 26, 2010 earning $17,777.78 in 2010 or $4,444.00 per month. He further
indicated that he was married and that his wife lived with him. Appellant stated that he was not
receiving retirement or disability retirement benefits from OPM. On December 31, 2010 he
informed OWCP that he had not yet received the election of benefits form.
In a letter dated February 16, 2011, OWCP informed appellant that his compensation
benefits were terminated effective February 13, 2011 as his actual wages appear to meet or
exceed the wages of the job he held when injured. It noted that he had received an overpayment
of compensation and requested information regarding his earnings since August 26, 2010.
Appellant responded on March 1, 2011 and stated that his salary was $40,000.00 per year
or $3,333.33 per month. He provided a paystub supporting his monthly pay rate. Appellant
elected to receive his compensation over nine months rather than one year. He stated that his
monthly OWCP compensation rate was $3,897.00.
3

Docket No. 04-2190 (issued April 26, 2005).

2

On March 9, 2011 OWCP informed appellant that he was entitled to compensation every
four weeks of $1,713.00 or $1,855.75 per month. It provided him with an election form. In a
letter dated March 14, 2011, OWCP informed appellant that, at the time of receipt of his
August 16, 2011 letter, OWCP should have determined his wage-earning capacity and provided
him with an election of benefits. Because it failed to perform these actions, appellant received an
overpayment as he received compensation benefits as well as earnings.
Appellant completed the election form on March 20, 2011 and elected retirement benefits
effective August 26, 2010. In a letter dated April 8, 2011, OWCP requested $21,387.84 from
OPM as reimbursement for compensation paid from August 26, 2010 through February 12, 2011.
OPM responded on May 18, 2011 and noted that $15,000.00 had been collected from appellant’s
accrued annuity. It stated that, before the balance of the overpayment could be collected, OWCP
must establish that he had received due process.
In a letter dated June 13, 2011, OWCP informed appellant of the preliminary
determination that he had received an overpayment of compensation in the amount of $6,387.84
because he received both OPM and OWCP benefits during the period August 26, 2010 through
February 12, 2011. It found that he was without fault in the creation of the overpayment.
OWCP calculated the overpayment by determining the gross amount of compensation paid from
August 1, 2010 to February 12, 2011, to be $27,279.00 and the net overpayment to be
$24,465.30. These calculations were based on seven full 28-day periods from August 1, 2010
through February 12, 2011 with gross compensation of $3,897.00 each. OWCP then reduced
this amount by $3,479.46 the gross amount that appellant was entitled to for the period August 1
through 25, 2010 to reach a gross overpayment of $23,799.54. It reduced the $3,479.46 by his
health deductions, optional and basic life insurance deductions to reach the net amount of
overpayment for August 1 through 25, 2010 of $3,077.46. OWCP subtracted the net
overpayment of $24,465.30 minus $3,077.46 to reach $21,387.84. It then deducted the
$15,000.00 provided by OPM to reach a remaining overpayment of $6,387.84. OWCP requested
financial information from appellant within 30 days and informed him of the penalties of section
10.438 of OWCP’s regulations.4 In a telephone memorandum dated July 12, 2011, the claims
examiner noted allowing appellant a two-week extension to provide financial information or to
July 27, 2011.
Appellant completed an overpayment recovery questionnaire on July 28, 2011. He
indicated that his monthly retirement income was $2,348.79, that his salary was $3,553.61 and
that his wife received benefits in the amount of $1,643.00 per month for monthly income of
$7,545.40. Appellant indicated that he owned stocks valued at $5,267.72. He reported three
bank accounts with current balances of $921.75, $790.26 and $10,426.44. Appellant alleged
outstanding and projected debts of $11,500.00 due to contracted household repairs of $3,500.00
and projected medical expenses due to dental, eye and shoulder surgeries of $8,000.00. He also
listed credit card debts of $1,300.63 per month. Appellant provided the expenses for two
households including rent, food and utilities for a home in Pulaski, Tennessee totaling $969.65
per month and mortgage, food, utilities and expenses of $2,126.76 for his permanent residence.

4

20 C.F.R. § 10.438.

3

He provided estimates of medical costs based on surgeries for both his wife and himself.
Appellant noted that the value of his Thrift Savings Plan was $29,000.00.
Appellant also disagreed with the amount of the overpayment stating that the difference
between the gross OPM benefits and FECA benefits was $463.46 per month and that multiplying
this amount by six months, to account for the period from the end of August 2010 to the middle
of February 2011 resulted in an overpayment of $2,780.76 rather than $6,387.84. He stated that
more funds should have been recovered from OPM.
In a decision dated August 10, 2011, OWCP found that appellant received an
overpayment in the amount of $6,387.84 for the period August 26, 2010 through February 12,
2011 as he received dual benefits. It found that he was not at fault in the creation of the
overpayment and determined to recover the overpayment by collecting $250.00 from his OPM
benefits per month. OWCP determined that waiver of recovery of the overpayment was not
appropriate as appellant had monthly income of $6,830.39 and household assets of $46,406.17
including bank accounts, stocks and his Thrift Savings Plan. Appellant’s monthly expenses were
$6,591.21. OWCP found that his monthly expenses exceeded income by more than $50.00 but
that as his assets were more than $8,000.00 he was not entitled to waiver of recovery of the
overpayment.
LEGAL PRECEDENT -- ISSUE 1
Section 8102 of FECA5 provides that the United States shall pay compensation for the
disability of an employee resulting from personal injury sustained while in the performance of
duty.6
Section 8116 of FECA defines the limitations on the right to receive compensation
benefits. This section of FECA provides that, while an employee is receiving compensation, he
may not receive salary, pay or remuneration of any type from the United States, except for
services actually performed or for certain payments related to service in the Armed Forces,
including benefits administered by the Department of Veterans Affairs unless such benefits are
payable for the same injury or the same death being compensated for under FECA.7 The
implementing regulations provide that a beneficiary may not receive wage-loss compensation
concurrently with a federal retirement or survivor annuity.8 The beneficiary must elect the
benefit that he or she wishes to receive.9

5

5 U.S.C. §§ 8101-8193, 8102.

6

Id.

7

5 U.S.C. § 8116(a).

8

20 C.F.R. § 10.421(a).

9

Id.

4

ANALYSIS -- ISSUE 1
Appellant elected to receive OPM benefits effective August 26, 2010, but continued to
receive compensation benefits from OWCP through February 12, 2011. As he was not entitled
to receive dual benefits under FECA, he received an overpayment.
OWCP calculated the amount of the overpayment by determining the amount of
compensation benefits that appellant received from August 26, 2010 through February 12, 2011
and reducing this amount by the $15,000.00 paid by OPM. It determined that he received an
overpayment in the amount of $6,387.84. OWCP has provided detailed calculations and
documentation of the method used to calculate the amount of the overpayment.
On appeal, appellant disagreed with the amount and opined that the overpayment should
only be $2,780.76, as the difference between the gross OPM benefits and his FECA benefits was
$463.46 per month. He has not submitted the necessary documentation in the record to support
his claim. Appellant reported that he was currently receiving $2,348.79 from OPM and the
record supports that his net 28-day payment from OWCP was $3,371.98. Based on this rough
method of calculating the overpayment, there is a difference of $1,023.19 every 28 days rather
than $463.46 as asserted by appellant, resulting in a calculation of an overpayment of
approximately $6,139.14. Thus using appellant’s own method of calculating the overpayment
results in a figure greater than $2,780.76.
The Board finds that OWCP has established that appellant received an overpayment of
compensation in the amount of $6,387.84 and that he received dual benefits from OPM and
OWCP for the period August 26, 2010 through February 12, 2011.
LEGAL PRECEDENT -- ISSUE 2
Section 8129(a) of FECA provides that, when an overpayment of compensation occurs
“because of an error of fact of law,” adjustment or recovery shall be made by decreasing later
payment to which the individual is entitled.10 The only exception to this requirement that an
overpayment must be recovered is set forth in section 8129(b):
“Adjustment or recovery by the United States may not be made when incorrect
payment has been made to an individual who is without fault and when
adjustment or recovery would defeat the purpose of [FECA] or would be against
equity and good conscience.”
Thus, a finding that appellant was without fault is not sufficient, in and of itself, for
OWCP to waive recovery of the overpayment. OWCP must exercise it discretion to determine
whether recovery of the overpayment would “defeat the purpose of [FECA] or would be against
equity and good conscience,” pursuant to the guidelines provided in the implementing federal
regulations.

10

5 U.S.C. § 8129(a).

5

Section 10.436 of the implementing regulations11 provide that recovery of an
overpayment will defeat the purpose of FECA if recovery would cause hardship by depriving a
presently or formerly entitled beneficiary of income and resources needed for ordinary and
necessary living expenses and outlines the specific financial circumstances under which recovery
may be considered to defeat the purpose of FECA.
Section 10.437 provides that recovery of an overpayment is considered to be against
equity and good conscience when an individual who received an overpayment would experience
severe financial hardship attempting to repay the debt and when an individual, in reliance on
such payments or on notice that such payments would be made, gives up a valuable right or
changes his or her position for the worse.12
Section 10.438(a) provides that the individual who received the overpayment is
responsible for providing information about income, expenses and assets as specified by OWCP,
as this information is needed to determine whether or not recovery of an overpayment would
defeat the purpose of FECA or be against equity and good conscience.13 This information would
also be used to determine the repayment schedule, if necessary. Section 10.438(b) provides that
failure to submit the requested information within 30 days of the request shall result in denial of
waiver.14
ANALYSIS -- ISSUE 2
OWCP found that appellant was not at fault in creating the overpayment of
compensation. The overpayment cannot be waived, however, unless recovery would defeat the
purpose of FECA or be against equity and good conscience. In order to defeat the purpose of
FECA it must be established that a claimant needs substantially all current income to meet
current ordinary and necessary living expenses and that his assets do not exceed the established
limit (currently $8,000.00 for a claimant with a spouse and $960.00 for each additional
dependent).15 If the nonexempt assets exceed the established limit, then recovery of the
overpayment would not defeat the purpose of FECA.
Appellant provided financial information in support of his request for waiver of recovery
of the overpayment. He stated that his Thrift Savings Plan contained $29,000.00. The Board has
held that a claimant’s contributions to a Thrift Savings Plan and earnings from these

11

20 C.F.R. § 10.436.

12

Id. at § 10.437.

13

Id. at § 10.438(a).

14

Id. at § 10.438(b).

15

Id. at § 10.436. OWCP’s procedures provide that assets must not exceed a resource base of $4,800.00 for an
individual or $8,000.00 for an individual with a spouse or dependent plus $960.00 for each additional dependent.
Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter 6.200.6(a)
(October 2004); C.W., Docket No. 11-1338 (issued December 19, 2011).

6

contributions are assets which OWCP may consider in determining waiver.16 Appellant has
nonexempt assets that exceed the established limit. Therefore, recovery of the overpayment
would not defeat the purpose of FECA.17
Additionally, the evidence does not demonstrate that recovery of the overpayment would
be against equity and good conscience. The availability of assets indicates that appellant would
not experience financial hardship attempting to repay the debt. The factors considered regarding
financial hardship are substantially the same as those for defeat the purpose of FECA and, as
noted above, he has sufficient available assets.18 Moreover, appellant has not presented evidence
that he gave up a valuable right or changed his position for the worse in reliance on the
overpayment. The Board finds that the recovery of the overpayment would not be against equity
and good conscience since there is no evidence of record from which to conclude that he relied
on the overpayment to relinquish a valuable right or change his position for the worse. As the
evidence fails to support that, recovery of the overpayment would defeat the purpose of FECA or
be against equity and good conscience, the Board finds that OWCP did not abuse its discretion
by denying waiver of recovery.19
On appeal, appellant alleged that OWCP improperly considered his Thrift Savings Plan
as an available resource and that OWCP improperly calculated his income and living expenses as
he and his wife maintained two homes. The Board has directly addressed that the issue of his
Thrift Savings Plan and noted that this was appropriate. As appellant exceeds the resource base,
the calculations of his income and living expenses are not determinative of waiver of recovery of
an overpayment and not relevant. He has failed one prong of the test for waiver of recovery of
an overpayment and therefore waiver is not appropriate.
CONCLUSION
The Board finds that appellant received an overpayment in the amount of $6,387.84 for
the period August 26, 2010 through February 12, 2011, for which he was not at fault and that
OWCP properly denied waiver of recovery of the overpayment.

16

Id.; see also P.C., Docket No. 10-1386 (issued April 26, 2011) Eloise K. Hahn, Docket No. 01-1199 (issued
June 25, 2002).
17

As appellant has not met the second prong of the two-prong test of whether recovery of the overpayment would
defeat the purpose of FECA, it is not necessary to consider the first prong of the test, i.e., whether he needs
substantially all his income to meet current ordinary and necessary expenses.
18

See Jan K. Fitzgerald, 51 ECAB 659 (2000); Federal (FECA) Procedure Manual, supra note 15, Chapter
6.200.6(b)(1) (June 2009).
19

As OWCP did not direct recovery of the overpayment from continuing compensation payments, the Board does
not have jurisdiction over the recovery of the overpayment. See Desiderio Martinez, 55 ECAB 245 (2004) (with
respect to the recovery of overpayments, the Board’s jurisdiction is limited to reviewing those cases where OWCP
seeks recovery from continuing compensation benefits under FECA).

7

ORDER
IT IS HEREBY ORDERED THAT August 10, 2011 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: October 9, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

